DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duplicate Claim Warning

Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurth et al. (US Pub. No. 2011/0005997).
Claims 1, 5, and 10: Kurth et al. teach a method for preparing a nanofiltration membrane and said membrane with a high flux for selectively removing hydrophobic endocrine disrupting chemicals, comprising the following steps: immersing a first porous support layer [0101, 0105](12)9 into a first solution, removing excess droplets from a surface of the first porous support layer after taking the first porous support layer out of the first solution to obtain a second porous support layer [0101-0105; 0112], wherein the second porous support layer is provided with the first solution attached into pores of the second porous support layer [0101-0106; , and then immersing the second porous support layer into a second solution for an interfacial polymerization reaction, followed by washing after a completion of the interfacial polymerization reaction to obtain the nanofiltration membrane [0112], wherein the first solution is an aqueous solution containing a polyamine monomer [0081, m-phenylenediamine at a percentage of from 0.005 wt.% to about 5 wt.%] and an acid binding agent [0112, aqueous phase; 0222, triethylamine], and the second solution is an organic solution containing an acid chloride monomer and a metal- organic framework [0112, organic phase].
Claim 7: the trimesoyl chloride is present in a percentage of from 0.09 to about 1.0 wt.% in the second solution [0117].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. in further in view of Xu et al. (2016).
Claims 2-4, 11-14, and 17-18: The prior art remains as applied to Claims 1, 5, 7, and 10 above.
Kurth et al. do not teach that the metal organic framework is specifically MIL-101(Cr) or similar.
Xu et al. teach a highly stable water permeable Thin Film Nanocomposite Membrane for reverse osmosis application wherein the membrane is doped with Mil-101(Cr) nanoparticles (title). They teach that Mil-101(Cr) is a hydrostable metal organic framework complex that is beneficial for use in water treatment therein allowing use of the exceptional properties of metal organic framework complexes in water treatment (page 2/14, para. 2). The use of the Mil-101(Cr) allowed for improved salt rejection demonstrating the high stability of the membrane in water treatment.
One of ordinary skill in the art at the time of the invention would have found it obvious to use Mil-101(Cr) as Kurth et al.’s metal organic framework nanoparticle for the benefit of using a hydrostable nanoparticle in the reverse osmosis TFC membrane.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. in further in view of Revanur et al. (US Pub. No. 2012/0241371).
Claim 6: Kurth et al. do not teach sodium hydroxide mixed with triethylamine.
Triethylamine is an acid acceptor commonly used in combination with triethylamine in membrane formation. Revanur et al. teach that sodium hydroxide is mixed in water and mixed with triethylamine wherein the sodium hydroxide is at a 0.5-4wt% and the triethylamine is at 0.5 to 2 wt% [0074]. The amount of each component is a result effective variable that is controlled and optimized based on the stoichiometry required for reaction.
One of ordinary skill in the art at the time of the invention would have found it obvious to use sodium hydroxide with the triethylamine in order to provide an acid acceptor in the solution as is required by the chemistry.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. and Xu et al. (2016) and further in view of Revanur et al. (US Pub. No. 2012/0241371).
Claim 15 and 16: The prior art remains as applied to Claims 2 and 3 above.
Kurth et al. do not teach sodium hydroxide mixed with triethylamine.
Triethylamine is an acid acceptor commonly used in combination with triethylamine in membrane formation. Revanur et al. teach that sodium hydroxide is mixed in water and mixed with triethylamine wherein the sodium hydroxide is at a 0.5-4wt% and the triethylamine is at 0.5 to 2 wt% [0074]. The amount of each component is a result effective variable that is controlled and optimized based on the stoichiometry required for reaction.
One of ordinary skill in the art at the time of the invention would have found it obvious to use sodium hydroxide with the triethylamine in order to provide an acid acceptor in the solution as is required by the chemistry.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. and Xu et al. (2016) and further in view of Liu et al. (US Pub. No. 2009/0126567).
Claims 8 and 20, Kurth et al. do not teach the specifics of the mixing of the solutions.
In the analogous art of mixed matrix membranes, Liu et al. teach that solvents and mixtures are mixed using ultrasonic mixing for certain amounts of time at certain temperatures in order to form the membrane [0041-0044].
One of ordinary skill in the art at the time of the invention would have found it obvious to use ultrasonic mixing to mix the mixtures as it is a well-recognized process for mixing solutions when forming TFC membranes. The amount of time, temperature, and intensity of mixing are result effective variables that are routinely optimized by one of ordinary skill in the art according to the reagents and specifics of membrane formation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. in view of Singh et al. (US Pub. No. 2008/0135482).
Claim 9: Kurth et al. do not teach the specifics of washing the membrane.
Singh et al. teach that in fabrication of a membrane, the membrane is dried, then walked in hexane, and soaked in water [0040, 0042]. The membrane undergoes evaporation, washed with hexane for 60 seconds, and stored in water [0040, 0042]. This process sets the membrane and seals it for use. The specifics of which are result effective variables that are optimized depending on the components [0042].
One of ordinary skill in the art at the time of the invention would have found it obvious to use Singh et al.’s method to finish Kurth et al.’s washing process for the benefit of creating a stable membrane 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. and Xu et al. (2016) and Revanur et al. (US Pub. No. 2012/0241371) and further in view of Liu et al. (US Pub. No. 2009/0126567).
Claim 19, the prior art remains as applied to Claim 2 above.
Kurth et al. teach sonication of the solution which allows for dispersion of the additives. Sonication drives reactions [0166]. The solution is sonicated for 30 minutes [0304].
Kurth et al. do not teach the other specifics of sonication.
In the analogous art of mixed matrix membranes, Liu et al. teach that solvents and mixtures are mixed using ultrasonic mixing for certain amounts of time at certain temperatures in order to form the membrane [0041-0044].
One of ordinary skill in the art at the time of the invention would have found it obvious to use ultrasonic mixing to mix the mixtures as it is a well-recognized process for mixing solutions when forming TFC membranes. The amount of time, temperature, and intensity of mixing are result effective variables that are routinely optimized by one of ordinary skill in the art according to the reagents and specifics of membrane formation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778